        Case 2:20-cv-00553-KJN Document 35 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAVANCE PAYNE,                                    No. 2:20-cv-0553 KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    C. BASER, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. On August 14, 2020, the undersigned denied plaintiff’s August 10, 2020 motion for

19   appointment of counsel on the grounds that this action was stayed and set for a settlement

20   conference before Magistrate Judge Claire on October 5, 2020. (ECF No. 24.) On October 5,

21   2020, the settlement conference was held. This action did not settle. On October 7, 2020, the

22   undersigned lifted the stay in this action. (ECF No. 30.)

23          On November 23, 2020, plaintiff filed a renewed motion for appointment of counsel.

24   (ECF No. 33.) On November 23, 2020, plaintiff also filed a “request for rehearing,” which the

25   undersigned construes as further briefing in support of the renewed motion for appointment of

26   counsel. (ECF No. 34.)

27          District courts lack authority to require counsel to represent indigent prisoners in section

28   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional
                                                       1
         Case 2:20-cv-00553-KJN Document 35 Filed 12/01/20 Page 2 of 2


 1   circumstances, the court may request an attorney to voluntarily represent such a plaintiff. See 28

 2   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

 3   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional

 4   circumstances” exist, the court must consider plaintiff’s likelihood of success on the merits as

 5   well as the ability of the plaintiff to articulate his claims pro se in light of the complexity of the

 6   legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not

 7   abuse discretion in declining to appoint counsel). The burden of demonstrating exceptional

 8   circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such as lack of

 9   legal education and limited law library access, do not establish exceptional circumstances that

10   warrant a request for voluntary assistance of counsel.

11            In the pending motions, plaintiff alleges that he suffers from severe mental illness.

12   Plaintiff also alleges that he cannot read and has a TABE score of 01.4. Plaintiff alleges that

13   other inmates have assisted him with this litigation. Attached to plaintiff’s motion for

14   appointment of counsel is a document stating that plaintiff has a TABE score of 1.4. (ECF No. 33

15   at 3.)

16            The undersigned is sympathetic to plaintiff’s mental illness and lack of education.

17   However, these circumstances are common to most prisoners. The undersigned does not find

18   that, at this time, plaintiff has demonstrated exceptional circumstances warranting the

19   appointment counsel.

20            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
21   counsel (ECF No. 33) and request for rehearing (ECF No. 34), construed as further briefing in

22   support of plaintiff’s motion for appointment of counsel, are denied without prejudice.

23   Dated: December 1, 2020

24

25

26   payn0553.31(2)

27

28
                                                          2
